IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

THE STATE OF WASHINGTON,                     )                                   tr,
                                             )       No. 74663-4-1
                    Respondent,              )
                                             )       DIVISION ONE
             v.                                                              •         -er.'-3
                                             )
                                             )       UNPUBLISHED OPINION`
CORTNEY JAMES STAHL,                         )
                                             )
                   Appellant.                )       FILED: June 5, 2017               C-'
                                             )
      APPELWICK, J. — Stahl was convicted of second degree rape, indecent
liberties, assault in the third degree, and assault in the fourth degree. Stahl

argues that he was denied his right to a unanimous verdict, that the prosecutor

committed misconduct, and that his counsel was ineffective. He also makes

numerous arguments in a statement of additional grounds for review. We affirm.

                                    FACTS

      Cortney Stahl resided in a greenbelt where a number of homeless people

resided. On July 9, 2015, camp resident Jose Leon left the greenbelt briefly for

roughly 30 to 40 minutes. When he returned, Leon observed his friend, Alicia

Nickerson, shaking and crying.     Nickerson told Leon that Stahl had been

"manhandling her" and grabbing her throat.

      Leon confronted Stahl about Nickerson's accusations. Stahl then hit both

Leon and Nickerson. After Leon asked him to stop, Stahl then appeared to calm

down and left the scene.
No. 74663-4-1/2


        But, Stahl returned 20 to 30 minutes later and was more aggressive. He

began using a piece of wood, similar to a two by four, to destroy Leon's shelter.

He then began beating both Leon and Nickerson with the wood. Police arrived at

the scene.

        Police were informed about a separate incident involving Stahl and

another resident, J.S. J.S. knew Stahl, and had received heroin from Stahl the

day before. J.S. testified that she had woken up when Stahl attemped to put his

penis in her mouth. She tried to get up, but Stahl grabbed her and held her down

as he masturbated.

        Another camp resident, N.W. reported an incident involving Stahl to the

police. N.W. testified that Stahl had become angry with her, and threw a thermos

and juice at her while the two were in a tent. As N.W. tried to crawl away from

Stahl, he grabbed her between her legs by her vagina. N.W. testified that it felt

like Stahl was trying to insert his fingers into her vagina. N.W. was able to get

away.

        The State charged Stahl with five crimes: indecent liberties and rape in the

second degree for his acts against J.S., assault in the third degree for his acts

against Leon, assault in the fourth degree for his acts against Nickerson, and

indecent liberties for his acts against N.W. The jury found Stahl guilty on all

counts, but the indecent liberties conviction involving J.S. was vacated for double

jeopardy reasons. Stahl appeals.
No. 74663-4-1/3


                                   DISCUSSION

       Stahl makes three arguments in his brief. First, he argues that he was

denied his right to a unanimous jury verdict.       Second, he argues that the

prosecutor committed misconduct. Third, he argues that defense counsel was

ineffective for failing to object to the prosecutor's statements that he claims

amounted to misconduct. He also makes various arguments in a statement of

additional grounds for review (SAG).

  I.   Right to a Unanimous Jury

       Stahl first argues that, with respect to the conviction on count four, the

assault on Nickerson, his right to a unanimous jury verdict was violated. He

claims this is so, because the State did not identify which of the two violent acts

constituted the alleged assault, and the trial court did not give a unanimity

instruction.

       A defendant may be convicted only when a unanimous jury concludes that

the criminal act charged in the information has been committed. State v. Crane,

116 Wash. 2d 315, 324-25, 804 P.2d 10 (1991), overruled on other grounds by In re

Pers. Restraint of Andress, 147 Wash. 2d 602, 56 P.2d 981 (2002). When the

prosecutor presents evidence of several acts that could form the basis of one

count charged, either the State must tell the jury which act to rely on in its

deliberations, or the court must instruct the jury to agree on a specified criminal

act. Id. at 325. The failure to instruct the jury on the required unanimity is

reversible error unless the failure is harmless. State v. Bobenhouse, 143 Wash.
3
No. 74663-4-1/4


App. 315, 325, 177 P.3d 209 (2008). Since this is an error of constitutional

magnitude, it may be raised for the first time on appeal. Id.

       However, a unanimity instruction is not necessary where the evidence

indicates a "'continuing course of conduct.' " State v. Garman, 100 Wash. App.
307, 313, 984 P.2d 453 (1999) (quoting State v. Kitchen, 110 Wash. 2d 403, 409,

756 P.2d 105 (1988)). To determine whether criminal conduct constitutes one

continuing act, we evaluate the facts in a "'commonsense manner.'" Id. (quoting

State v. Handran, 113 Wash. 2d 11, 17, 775 P.2d 453 (1989)). A continuing course

of conduct requires an ongoing enterprise with a single objective. Id. But, where

evidence involves conduct at different times and places, or different victims, then

the evidence tends to show distinct acts. Id.

       Leon testified that Stahl hit Nickerson while in the encampment.1 Stahl

then left the scene for approximately 20 to 30 minutes. Upon Stahl's return, he

again started hitting Leon and Nickerson.        Stahl claims that this is not a

continuing course of conduct.

       But, we need not decide whether any error occurred, because any such

error would have been harmless. An error that violates a defendant's right to a

unanimous verdict will not be upheld unless the error is harmless beyond a

reasonable doubt. State v. Coleman, 159 Wash. 2d 509, 512, 150 P.3d 1126

(2007). The presumption of error is overcome only if no rational juror could have

a reasonable doubt as to any of the incidents alleged. Id. And, here, the


       1 Stahl notes that Nickerson did not testify, and the only testimony
regarding the specifics of the assault came from Leon.
No. 74663-4-1/5


evidence that the two assaults occurred went uncontroverted. Regarding the first

instance, Leon testified that Nickerson told him that Stahl had been

"manhandling" her on her neck and back, and that she appeared distraught.

And, before Stahl first left the scene, Leon saw Stahl beat Nickerson. Regarding

the second incident, Leon testified that he saw Stahl beat Nickerson with a piece

of wood similar to a two by four.

       In addition, corroborating Leon's testimony about the incident, a neighbor

whose property bordered the encampment testified that he heard a woman

yelling and saw a scuffle in the encampment and called the police. The neighbor

testified that the scuffle involved two men and a woman. He testified that one

man was the aggressor. The woman was screaming in distress. The woman

later came to the neighbor for help, and told the neighbor that a man was beating

her up. Stahl points to no evidence that controverts the testimony from Leon or

the neighbor. Any error was harmless.

       We hold Stahl's right to a unanimous jury verdict was not violated.

 II.   Prosecutorial Misconduct

       Fuller next argues that the prosecutor committed misconduct during his

closing argument.

       The defendant bears the burden of proving that the prosecutor's alleged

misconduct was both improper and prejudicial. State v. Emery, 174 Wash. 2d 741,

756, 278 P.3d 653 (2012). The burden to establish prejudice requires the

defendant to prove that there is a substantial likelihood that the instances of

misconduct affected the jury's verdict. State v. Thorgerson, 172 Wash. 2d 438, 442-
No. 74663-4-1/6


43, 258 P.3d 43(2011). The failure to object to an improper remark constitutes a

waiver of error unless it is so flagrant and ill-intentioned that it causes an

enduring and resulting prejudice that could not have been neutralized by an

admonition to the jury. Id. at 443. Stahl concedes that he did not object to any of

the statements he alleges were misconduct.         Therefore, his arguments are

waived unless the remarks were flagrant, ill-intentioned, and unable to be cured

by a supplemental instruction. Thorgerson, 172 Wash. 2d at 443.

      A. Mischaracterization of Defense's Argument

      Stahl    argues    that   the   prosecutor    committed    misconduct     by

mischaracterizing Stahl's argument so as to appeal to jurors' prejudices.

Creating straw man arguments does not comport with the prosecutor's duty to

seek convictions based on probative evidence and sound reason. State V.

Thierry, 190 Wash. App. 680, 694, 360 P.3d 940 (2015), review denied, 185 Wash. 2d
1015, 368 P.2d 171 (2016).

       In his closing argument, Stahl repeatedly referred to victims J.S. and N.W.

He stated that J.S. had "chosen this life of the heroin and the living outside as

opposed to getting treatment." As part of the defense's narrative that N.W. had

fabricated her allegations due to Stahl stealing N.W.'s heroin, defense counsel

stated:

             She tells us that, well, she uses heroin not daily but not too
      much. That again, I mean can you -- would a heroin addict
      minimize how much they use? How important is heroin to her?
      Well, she's chosen heroin over everything else in her life. Heroin is
      more important to her than anything.




                                           6 ,
No. 74663-4-1/7


In rebuttal, the prosecutor stated that the defense had attempted to dehumanize

the victims through such statements. Stahl claims that he did no such thing and

that the prosecutor's statements mischaracterized the defense's arguments.

       But, the prosecutor's rebuttal was responsive to the defense's statements.

The prosecutor stated, accurately, that the defense referenced that the victims

had chosen a life of heroin. The prosecutor's rebuttal asked the jury to reject any

inference that the victims "don't deserve your consideration." The prosecutor's

remarks were not an improper straw man. They were an attempt to protect

favorable witnesses' credibility in the face of the defense's numerous remarks on

their heroin   usage.     The prosecutor did       not commit Misconduct by

mischaracterizing the defense's argument.

       B. Appeal to Jurors' Sympathies

      Stahl also contends that the prosecutor improperly told the jury that policy

considerations should inform their verdict. Specifically, Stahl argues that, by

stating that the defense dehumanized the homeless victims, and that they were

"just as deserving of the protection of the law as anyone else," the prosecutor

asked the jury to reach its verdict based on policy concerns.          This, Stahl

contends, mischaracterized his argument and appealed to jurors' sympathies.

      Stahl equates this case to previous cases that have overturned

convictions due to "send a message" closing arguments. For example, in State

v. Bautista-Caldera„ the court found reversible error when the prosecutor asked

the jury to convict to let "'children know that you're ready to believe them and

[e]nforce the law on their behalf.' "56 Wash. App. 186, 195, 783 P.2d 116 (1989)
No. 74663-4-1/8


(alteration in original). State v. Ramos, 164 Wash. App. 327, 338, 342, 263 P.3d
1268 (2011) was similar. The court overturned after the prosecutor told the jury:

"This is also why we are here today, so people can go out there and buy some

groceries. . . or go to a movie. .. and not have to wade past the coke dealers in

the parking lot." Id. at 338. Stahl claims that the prosecutor's statements in his

case were analogous.

       But, here the prosecutor's statements were the opposite. In Ramos and

Bautista-Caldera, the prosecutors asked the jury to use policy concerns to inform

their decision. But, here the prosecutor stated that homeless victims were "just

as deserving of the protection of the law." He did not state or suggest that

homelessness should give the victims more protection under the law, or that

finding Stahl guilty would send a policy message regarding concern for homeless

individuals. The prosecutor also asked the jury not to accept the defense's

attempt to "dehumanize" the victims. But, this too is an attempt to push back on

the defense's attack on the victims' credibility. The prosecutor's comments were

not improper "send a message" comments.           Rather, they were acceptable

attempts to address the credibility issues raised by the defense.

      C. Vouchinq for Witness Credibility

       Finally, Stahl argues that the prosecutor vouched for witness credibility.

He points to the prosecutor's comment in closing arguments that J.S. and N.W.

were forthcoming in their motives for testifying.    Specifically, the prosecutor

stated: "But, you know, they were pretty honest too that they weren't here trying
No. 74663-4-1/9


to get Mr. Stahl into trouble, you know. To some of them he's still a friend, and

really they hope that he can just get some help."

       It is misconduct for a prosecutor to personally vouch for the credibility of a

witness. State v. Brett, 126 Wash. 2d 136, ,175, 892 P.2d 29 (1995). But, a

prosecutor has wide latitude in closing argument to draw reasonable inferences

from the evidence and may freely comment on witness credibility based on the

evidence. State v. Lewis, 156 Wash. App. 230, 240, 233 P.3d 891 (2010). And,

courts review comments made by a prosecUtor during closing argument in the

context of the prosecutor's entire argument, the issues in the case, the evidence

discussed in the argument, and the jury instructions. State v. Dhaliwal, 150
Wash. 2d 559, 578, 79 P.3d 432 (2003).

       Although the prosecutor described the witnesses' actions as "honest," the

context shows that he was not personally vouching for their credibility. The

prosecutor used the term when addressing the witnesses' delay in reporting the

crimes. The defense's theory was that this delay suggested a lack of credibility.

The prosecutor described the witnesses as honest one sentence after conceding

that the victims did not immediately report Stahl to the police. The "honest"

comment was a reference to the witnesses acknowledging they delayed in

reporting the crimes, and testifying, as J.S. did, that she did not want to get Stahl

in trouble. The prosecutor did not vouch for the credibility of the witnesses by

merely highlighting that their actions and testimony were consistent.




                                             9
No. 74663-4-1/10


        Because we conclude that none of the prosecutor's comments were

improper, we need not decide whether they were prejudicial. The prosecutor did

not commit misconduct.2

 III.   Statement of Additional Grounds for Review

        We discern five legal arguments from Stahl's SAG. First, he argues that

counsel was ineffective for failing to investigate and failing to propose a lesser

included offense jury instruction. Second, he argues that he was denied his right

to testify in his own defense. Third, he argues that he was denied his right to a

speedy trial.   Fourth, he argues that he was denied his right to conflict free

counsel. Finally, he argues that cumulative error warrants reversal.

        A. Ineffective Assistance of Counsel

        In his SAG, Stahl argues that his attorney was ineffective for failing to

adequately investigate potential witnesses and the alleged crime.         Defense

counsel has a duty to make reasonable investigations or to make a reasonable

decision that particular investigations are unnecessary. In re Pers. Restraint of

Rice, 118 Wash. 2d 876, 889, 828 P.2d 1086 (1992). But, Stahl fails to identify the

specific exculpatory information that such investigations would have revealed.

He speculates that employing an investigator might have been helpful. But,

2 Stahl contends that his counsel was ineffective by failing to object to the
prosecutor's remarks that he argues were misconduct. To prevail on an
ineffective assistance of counsel claim, the defendant must show that(1) defense
counsel's representation was deficient in that it fell below an objective standard
of reasonableness and (2) the deficient performance prejudiced the defendant.
State v. Sutherby, 165 Wash. 2d 870, 883, 204 P.3d 916 (2009). But, because we
hold that the prosecutor's comments were not improper, there was neither
deficient performance, nor prejudice to Stahl as a result of deficient performance.
Stahl did not receive ineffective assistance of counsel.

                                           10
No. 74663-4-1/1 1


courts apply a strong presumption that counsel was effective.             In re Pers.

Restraint of Davis, 152 Wash. 2d 647, 673, 101 P.3d 1 (2004). Stahl's speculations

that other actions might have helped his defense do not overcome this strong

presumption.

       Stahl next claims his counsel was ineffective for failure to propose lesser

included offense jury instructions. But, Stahl fails to identify what lesser included

offense his counsel could have or should have proposed instructions for. Stahl

therefore has not overcome the strong presumption that counsel was effective.

       B. Right to Testify

       Stahl also claims that his attorney denied Stahl his right to testify in his

own defense. A defendant has a fundamental constitutional right to testify in his

or her own defense. Rock v. Arkansas, 483 U.S. 44, 51-53, 107 S. Ct. 2704, 97
L. Ed. 2d 37 (1987). On a federal level, the right to testify is implicitly based in

the Fifth, Sixth, and Fourteenth Amendments to the United States Constitution.

Id. The Washington constitution explicitly protects the right to testify. WASH.

CONST. art. 1, § 22.

       Mere allegations by a defendant that his attorney prevented him from

testifying are insufficient to justify reconsideration of the defendant's waiver of the

right to testify. State v. Robinson, 138 Wash. 2d 753, 760, 982 P.2d 590 (1999).

Defendants must show some particularity to give their claims sufficient credibility

to warrant further investigation. Id.

       Stahl claims that his attorney's inadequate preparation forced Stahl to

refuse to testify.     In a declaration filed below, Stahl stated that his attorney


                                             11
No. 74663-4-1/12


directly asked him if he would like to testify at trial, and even told Stahl that he

had "credibility." Stahl admitted in that declaration that he explicitly declined to

testify when asked, because he felt that his attorney had not adequately

prepared him to testify. Given that Stahl admitted below that his attorney offered

him the opportunity to testify, he was not denied his right to testify in his own

defense.    Any arguments about inadequate preparation go to ineffective

assistance of counsel, which we addressed above.

      C. Speedy Trial

      Stahl argues that the trial court's grant of continuances violated CrR 3.3,

and he was denied his constitutional right to a speedy trial. CrR 3.3(b)(1)(i)

generally requires that trial occurs within 60 days of arraignment if the defendant

is detained in jail. CrR 3.3 accords with the United States Supreme Court's

determination that states can prescribe reasonable periods for commencement of

trials consistent with constitutional standards. State v. 011ivier, 178 Wash. 2d 813,

823, 312 P.3d 1 (2013).

      The scheduling order below originally Set Stahl's trial date for September

23, 2015, which was within 60 days of arraignment. On September 3, 2015, after

the State indicated that it would be adding two additional charges against Stahl,

Stahl's attorney requested a continuance so that he could be adequately

prepared for trial. Stahl personally objected to his lawyer's request, but the trial

court was persuaded by trial counsel's need to prepare to defend against the

new charges, and it set a new trial date for October 5, 2015. On September 30,

2015, the State added amended the charges. The trial court ordered a two week


                                            12 '
No. 74663-4-1/13


trial continuance for good cause to October 19, 2015. Stahl's attorney was

granted this second continuance in order, to adequately prepare, but Stahl

himself opposed this continuance.

       On appeal, a trial court's grant or denial of a motion for continuance will

not be disturbed absent a showing of manifest abuse of discretion. State v.

Campbell, 103 Wash. 2d 1, 14, 691 P.2d 929 (1984).              A trial court properly

exercises its discretion under CrR 3.3 when it grants counsel's request to waive

trial in 60 days, over a defendant's objection, to ensure effective representation

at trial. See id. at 15. That was the case here. The trial court made clear that

the new charges filed against Stahl would require additional preparation for

defense counsel, and that this warranted a continuance to October 5, and again

to October 19. Stahl notes that trial did not actually occur until roughly six weeks

after the October 19 trial date. But, he fails to identify any part of the record that

shows whether this was requested by one party, both parties, caused by the

court's calendar, or for any other reason. He therefore has not demonstrated

that the trial court violated CrR 3.3.

       Stahl also argues that his constitutional right to a speedy trial was violated.

Compliance with CrR 3.3 does not guarantee that constitutional rights were not

violated. State v. 011ivier, 161 Wash. App. 307, 313, 254 P.3d 883(2011) affd, 178
Wash. 2d 813, 312 P.3d 1 (2013). We review constitutional speedy trial claims de

novo. State v. Shemesh, 187 Wash. App. 136, 144, 347 P.3d 1096, review denied,

184 Wash. 2d 1007, 357 P.3d 665 (2015).




                                             13
No. 74663-4-1/14


      As a threshold matter, to show a violation of constitutional speedy trial

rights, a defendant must show that the length between the accusation and trial

crossed a line from ordinary to presumptively prejudicial. 011ivier, 178 Wash. 2d at

827. The passage of time, complexity of charges, and reliance on eyewitness

testimony are relevant to whether a delay was presumptively prejudicial. State v.

iniquez, 167 Wash. 2d 273, 292, 217 P.3d 768 (2009). Stahl was arraigned on July

25, 2015. But, the State amended the charges against Stahl on September 30,

2015. Trial occurred in late November and early December 2015. Thus, roughly

four months passed between the initial accusations against Stahl and his trial,

and roughly two months passed between the filing of additional charges and his

trial. This is a reasonable timespan between accusations and trial, and is not

presumptively prejudicial. See State v. Corrado, 94 Wash. App. 228, 233-34, 972
P.2d 515 (1999)(surveying decisions and concluding that delays of eight months

to one year are typically the threshold for delays to be deemed presumptively

prejudicial.). And, this delay was in part caused by the difficulty in completing

witness interviews, and the amendment of charges over two months after the

original charges were filed. Stahl's constitutional right to a speedy trial was not

violated.

       D. Right to conflict free counsel

       Stahl argues that his appointed counsel had an apparent or actual conflict

that effectively denied Stahl's right to counsel. The Sixth Amendment right to

counsel includes the right to conflict free counsel. Dhaliwal, 150 Wash. 2d at 566.

But, Stahl does not explain the specific conflict, actual or apparent, that his


                                           14
No. 74663-4-1/15


counsel had. His argument primarily discusses his dissatisfaction with counsel's

actions, not any conflicts of interest that were present. We therefore reject his

arguments on this issue.

       E. Cumulative Error

       Stahl also argues cumulative error. Cumulative error warrants reversal

when there have been several trial errors that standing alone may not be

sufficient to justify reversal, but when combined may deny a defendant a fair trial.

State v. Grieff, 141 Wash. 2d 910, 929, 10 P.3d 390 (2000). But, because we do

not find multiple errors, there can be no cumulative error.

       We affirm.




WE CONCUR:



          citc- if




                                            15